MEMORANDUM **
Jesse A. Leon Guerrero appeals the district court’s judgment imposing an 18-months sentence following the revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*901Appellant contends that the district court failed to adequately set forth its reasons for departing from the recommended guideline range upon the revocation of his supervised release. However, upon review, we conclude that the district court’s reasons are sufficiently specific for this Court to conduct a meaningful review, and the district court did not err. See United States v. Montenegro-Rojo, 908 F.2d 425, 427-28 (9th Cir.1990). To the extent appellant is challenging the district court’s reasoning for the departure, we conclude that there was a basis for district court’s decision, and the district court did not abuse its discretion. See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.